Exhibit 10.1
RETIREMENT AGREEMENT
          I, Richard C. Steber, understand my last day of employment with
Gardner Denver is January 2, 2009 (“Retirement Date”), and I accept the
following, which Gardner Denver, Inc., including its agents, employees,
officers, directors, insurers, subsidiaries, affiliates, successors and assigns
(collectively “GDI”) promises to me, in consideration for the promises I make in
this Waiver and Release Agreement (this “Agreement”), and in satisfaction of any
and all obligations owed, financial or otherwise, due or payable to me by GDI:

  •   payment of the sum of One Hundred and Forty Five Thousand Five Hundred and
No/100’s Dollars ($145,500.00), a payment equivalent to twenty six (26) weeks of
pay, to be made payable to me in lump sum, less applicable withholdings, payable
no earlier than the first practicable payroll date occurring at least eight
(8) days after my acceptance of and signature on this Agreement;     •   payment
of the sum of Six Thousand Six Hundred and Forty Two and 00/100’s Dollars
($6,642.00), a payment equivalent to six (6) months of COBRA medical insurance
premiums, to be made payable to me in lump sum, less applicable withholdings,
payable no earlier than the first practicable payroll date occurring at least
eight (8) days after my acceptance of and signature on this Agreement; and     •
  Other Benefits:

  o   My eligibility and right to payment under the GDI retirement savings plan
and supplemental excess defined contribution plan will be governed exclusively
by the terms and conditions of applicable plan document(s), using my Retirement
Date as my separation from service and/or termination date as such is defined in
the applicable plan document(s); I understand that my contributions and the
company contributions will cease on my Retirement Date.     o   All my stock
options will automatically vest on my Retirement Date and will remain
exercisable for the shorter of five (5) years or the original expiration date,
as prescribed in the GDI Long-Term Incentive Plan.     o   Any unvested
restricted stock and restricted stock units will automatically vest on my
Retirement Date. The shares underlying the restricted stock units will be issued
no earlier than six (6) months following my Retirement Date and no later than
July 31, 2009.     o   My future participation in any GDI bonus plan, including
but not limited to the Executive Annual Bonus Plan and the Long-Term Incentive
Plan, will cease as of my Retirement Date.

  §   I will receive full payment of the amount that would have been otherwise
payable if my eligibility continued under the 2008 Executive Annual Bonus Plan
and the 2006 Long-Term Cash Bonus Opportunity if, and to

 



--------------------------------------------------------------------------------



 



Retirement Agreement
Page 2 of 5

      the extent, the financial conditions for these bonus payments are met as
of December 31, 2008, payable no later than March 15, 2009.     §   I will be
eligible to receive a pro-rata share (based on service through January 2, 2009)
of the 2007 and 2008 Long Term Bonus Opportunity payments to be made no later
than March 15, 2010 and 2011, respectively, if, and to the extent, the
conditions for these bonus payments are met (except your continuing employment
by the Company).

  o   I understand that I will continue to receive GDI’s executive tax return
preparation service regarding my 2008 tax return and tax planning services
through Rubin Brown, up to an aggregate amount no greater than $6,000.00.     o
  I understand that the payments hereunder are inclusive of any and all vacation
pay entitlements.     o   I understand that all other company benefits cease on
my Retirement Date.

          (1.) Complete and General Release. I understand this is a complete and
general release. In exchange for the promises made by GDI in this Agreement,
which I acknowledge are sufficient, I, for myself and my heirs, executors,
administrators, successors and assigns, release and forever discharge and
promise not to sue GDI with respect to any claims (including without limitation,
causes of action, suits, debts, sums of money, controversies, agreements,
promises, damages, costs, losses, expenses and demands whatsoever, at law or in
equity, or before any federal, state or local administrative agency, whether
known or unknown, whether accrued or unaccrued, whether contingent or certain)
which I now have, or any claims whatsoever which may hereafter accrue on account
of the events, circumstances or occurrences related to my employment and
separation from employment with GDI up to and including the effective date of
this release, including without limitation any claims such as claims under the
Age Discrimination in Employment Act, of 1967, 29 U.S.C. § 621, et seq.; Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000-e et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq.; the Family and Medical Leave Act;
29 U.S.C. § 1981; any applicable law under the laws of the State of Illinois;
breach of contract; any intentional or negligent tort; conversion; wrongful
discharge; retaliation; intentional infliction of emotional distress; outrage;
any claims for present or future effects of past events or actions, and any
claims for the violation of any other federal, state, local or other applicable
law. I am not releasing rights or claims that may arise after the date this
release is signed.
          (2.) Return of All GDI Property. I also agree that on my Retirement
Date, I will return to my immediate supervisor all property of GDI, including
but not limited to keys, access cards, electronics, storage media, machinery,
computer files and documents, and any other property of GDI’s in my possession
related to GDI’s business or customer information.
          (3.) No Admission of Liability. In further consideration of the
promises made by GDI in this Agreement, I expressly acknowledge that GDI’s
promises described above shall not be considered an admission of liability in
any manner whatsoever; and that such promises also

 



--------------------------------------------------------------------------------



 



Retirement Agreement
Page 3 of 5
represent payment in full satisfaction of all claims or potential claims for
separation pay, costs, expenses and attorneys’ fees arising out of or pertaining
to my employment with GDI.
          (4.) Indemnification of Tax Liability. In further consideration of the
promises made by GDI in this Agreement, I further acknowledge and agree that any
tax consequence resulting from any payment and benefit described above is solely
my responsibility, and I further agree to indemnify GDI for any tax liability,
penalty or interest GDI may incur as a result of any such payment and benefit.
          (5.) Employee Non-Disclosure Agreement and the Invention Assignment
Agreement. I hereby certify that I have complied with and will continue to
comply with all the terms of the Employee Non-Disclosure Agreement and the
Invention Assignment Agreement signed by me with GDI and acknowledge my
obligations thereunder to maintain the confidentiality of confidential and
proprietary information received or learned by me during my employment with GDI.
          (6.) Cooperation. I also agree that I will cooperate with GDI and its
attorneys in the prosecution or defense of any litigation, or matters concerning
which litigation subsequently arises, which occurred or accrued during my
employment, and I understand that I will be reimbursed for reasonable expenses
incurred through such cooperation.
          (7.) Non-solicitation. I further agree that I will not, for a period
of twelve months following my separation from service, solicit, take away or
attempt to take away, directly or indirectly, any customers or employees of GDI,
either for myself or as an employee of any person, firm, or corporation or other
entity engaged in, or planning to engage in the manufacture and sale of pumps
competitive with those manufactured and sold by GDI.  I acknowledge and agree
that my breach of the covenants contained in this paragraph will cause immediate
and irreparable harm to GDI, that the restrictions of this paragraph are
reasonable, and that GDI shall be entitled to injunctive relief to arrest any
continuing breach of this paragraph and to actual and consequential damages
resulting therefrom.
          (8.) SEC Compliance. I also understand and agree that for the six
(6) months following my Retirement Date, I will remain subject to Section 16 of
the Securities and Exchange Act of 1934 with respect to certain transactions in
GDI stock. In addition, I agree to refrain from making open market purchases or
sales of GDI stock while I am in possession of material, non-public information
about GDI. Accordingly, I will be required to obtain pre-clearance from GDI’s
Corporate Secretary prior to engaging in purchases or sales of GDI stock through
February 28, 2009. I also understand failure to abide in this requirement will
result in the immediate forfeiture of my remaining stock options and restricted
stock.
          (9.) Payment. I agree that any payment, reimbursement and benefit
provided for under this Agreement shall be paid and provided pursuant to the
terms stated above, but in no event shall any such payment or reimbursement be
made or benefit provided later than March 15 of the calendar year occurring
after the termination of employment contemplated by this Agreement. Further, to
the extent that any of the cash amounts or other benefits provided for in this
Agreement constitute a reimbursement or in-kind benefit, I agree that such
reimbursement or

 



--------------------------------------------------------------------------------



 



Retirement Agreement
Page 4 of 5
in-kind benefit is (1) only for such expenses incurred during the period of time
specified; (2) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year shall not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; and (3) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
          (10.) Interpretation and Severability. I agree that all terms and
conditions of this Agreement applicable to any non-qualified deferred
compensation shall be construed to be in accordance with the non-qualified
deferred compensation requirements for an involuntary termination under
Section 409A of the Internal Revenue Code, including but not limited to its
short term deferral exception, and any offending or non-compliant terms shall be
amended, voided and/or reformed to the extent necessary to comply with
Section 409A. I further agree that if any part or provision of this Agreement is
deemed by any court to be unlawful or void or voidable for any reason, the
remainder shall remain in full force and effect.
          (11.) Assignment. I agree that GDI may assign its rights and
privileges under this Agreement without my express consent, and GDI’s rights
under this Agreement will automatically inure to the benefit of any successor of
GDI.
          (12.) Consideration Period. I understand I have the right to consult
with an attorney before executing this Agreement. I acknowledge and agree that I
have been provided forty-five (45) days within which to consider whether I
should accept and sign this Agreement and waive and release all claims and
rights arising under the Age Discrimination in Employment Act (“ADEA”). If I
accept and sign this Agreement within forty-five (45) days of receiving it, I
shall have an additional seven (7) days within which to revoke this Agreement.
Revocation must be in writing, delivered by Federal Express next-day delivery,
directed to Jeremy T. Steele, 1800 Gardner Expressway, Quincy, Illinois 62305
and must say, “I hereby revoke my signature on the General Release and Waiver
Agreement dated January 2, 2009.” Additionally, I have been provided with the
job titles and ages of individuals eligible for this severance, and the job
titles and ages of individuals in the same organizational unit who are not
eligible for this severance. I agree that this Agreement is written in plain and
understandable language, and that I have read and understand it.
          (13.) Entire Agreement. I represent and warrant that no promise,
inducement or agreement that is not contained in this Agreement has been made to
me and that this Agreement contains the entire agreement between GDI and me.
          (14.) Choice of Law. Finally, I agree that this Agreement will be
governed by and construed in accordance with the laws of the State of Illinois,
and that any action concerning this agreement (other than an action brought by
GDI to enforce the non-disparagement, confidentiality, or non-solicitation
provisions, which may be brought in any court of competent jurisdiction) must be
brought in Adams County, Illinois.
          SIGNED, SEALED and DELIVERED this, the 6th day of January 2009.

 



--------------------------------------------------------------------------------



 



Retirement Agreement
Page 5 of 5

                  /s/ Richard C. Steber       Richard C. Steber           

         
STATE OF CONNECTICUT
    )  
 
    )  
COUNTY OF FAIRFIELD
    )  

          I, the undersigned notary public in and for said county in said state,
certify that the individual whose name is signed to this Agreement above, and
who is known to me, acknowledged before me on this day that, being informed of
the contents of this Agreement, the individual executed the same voluntarily on
this day.
          Given under my hand and official seal this, the 6th day of January,
2009.

     
 
  Notary Public
 
  My commission expires:

 